PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/347,047
Filing Date: 2 May 2019
Appellant(s): WITRON LOGISTIK + INFORMATIK GMBH



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 18, 2022.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection

The following ground of rejection is applicable to the appealed claims.

Claims 20-39 are rejected under §102(a)(1) as being anticipated by WO 2012/103566 A1 to Hansl (as best understood by an English language machine translation).

The Final Office Action, mailed on 06/25/21, found that Hansl discloses an installation comprising “an interim storage handling equipment, See pages 3-5 of Final Office Action.  In support thereof, the final rejection relied upon the buffer (75) of Hansl as the particular structure that corresponds to the claimed interim storage handling equipment. See pages 4-5 of the Final Office Action.
Response to Argument
Independent Claim 20
The prior art reference clearly teaches the “interim storage handling equipment” as recited in the claim.  Anticipation under 35 U.S.C. §102 requires the disclosure in a single piece of prior art to show each and every limitation of a claimed invention. Celeritas Technologies, Ltd. v. Rockwell International Corporation, 150 F.3d 1354, 1360, 47 USPQ 2d 1516, 1522 (Fed. Cir. 1998); Oakley, Inc. v. Sunglass Hut International, 65 USPQ2d 1321, 1325 (Fed. Cir. 2003); Applied Medical Resources Corporation v. United States Surgical Corporation, 147 F.3d 1374, 1377, 47 USPQ2d 1289, 1291 (Fed. Cir. 1998); Rockwell International Corporation v. The United States, et al.,147 F.3d 1358, 47 USPQ2d 1027, 1029 (Fed. Cir. 1998).  An "anticipating" reference must describe all of the elements and limitations of the claim as arranged in the claim in a single reference, and enable one of skill in the field of the invention to make and use the claimed invention. Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1378-79 (Fed. Cir. 2001); Richardson v. Suzuki Motor Co., 868 F.2d 1226 (Fed. Cir. 1989); Merck & Co., Inc., v. Teva Pharmaceuticals USA, Inc. 347 F.3d 1367 (Fed. Cir. 2003); NetMoneylN, Inc. v. VeriSign, Inc., 545 F.3d 1359 (Fed. Cir. 2008).

In the present case, the claimed invention is on an order picking system for picking items from storage units into outbound units while utilizing a combination of two different picking techniques. See Application at para. [0006].  As illustrated in Figure 1 below, the system (1) comprises a small parts store (4) for storing storage units; at least one pick location (5) for receiving outbound units; at least one pick area (6) for receiving storage units; a conveyor track (8) for moving outbound units to and from pick areas and pick locations; a conveyor device (9) for moving storage units to and from pick areas and pick locations; and an interim storage handling equipment (12) for storing and retrieving outbound units from the small parts store.

    PNG
    media_image2.png
    1290
    790
    media_image2.png
    Greyscale

Claim 20 recites:
20. (new) An installation for picking items from storage units into one or more outbound units for the purpose of composing a shipping unit, wherein the installation comprises[:]
a small parts store, in which the storage units are stored, 
at least one pick area, in which storage units from the small parts store are presented at several pickup points for the purpose of removing items from the storage units, 
a conveyor track, assigned to the at least one pick area, via which the outbound units can be moved in or out of the at least one pick area, such that items can be picked from the storage units disposed in the pickup points into the outbound units, 
at least one pick location, at which are disposed one or more receiving locations for outbound units, 
a conveyor device, disposed at the at least one pick location, for storage units from the small parts store, such that items can be picked from the storage units delivered on the conveyor device into the outbound units disposed at the receiving locations, and 
an interim storage handling equipment, comprised in the small parts store, for storing and/or retrieving partially or fully picked outbound units into/from the small parts store, said handling equipment being connected to the conveyor track, such that outbound units from the at least one pick area and/or the at least one pick location can be stored in the small parts store or, conversely, retrieved from it. (Emphasis added.)

In the Final Office Action, claims 20-39 were rejected under §102(a)(1) as being anticipated by WO 2012/103566 A1 to Hansl (as best understood by an English language machine translation) (hereinafter “Hansl”).  See Final Office Action at p. 3-4.
Hansl discloses an order fulfillment system (1) comprising a plurality of picking workstations (29), each workstation comprising a staging area with at least one or more staging areas (73) for storage containers, a buffer (75) for accumulating order containers, at least one conveyor track (7) for storage containers, and at least one conveyor track (8) for order containers. See Hansl at p. 7-8.  Hansl further discloses that the buffer includes four separate spaces.  Each buffer space is capable of storing or holding an order container until some time in the future when the order container is partially or fully picked and ready to be transported downstream for further processing. See Hansl at p. 7-8.  More importantly, each buffer space includes a roller track to facilitate manipulation of order containers between the buffer and the conveyor track. See Hansl at p. 7-8.  
Accordingly, it is the roller tracks in the buffer spaces of the buffers within the picking workstations that correspond to the interim storage handling equipment recited in the claim.  As stated, the roller tracks are responsible for transferring order containers between the conveyor track and the buffer.  Transferring order containers between the conveyor track and the buffer is equivalent to storing and retrieving the outbound units as recited in the claim regardless of how long the outbound units are stored in the buffer.  Therefore, the Office found that Hansl discloses the limitation in dispute.
On appeal, the Applicant contends that Hansl does not teach that “the interim storage handling equipment is comprised in the small parts store.”  See Appeal Brief at p. 9.
However, in response thereto, the Office finds that the Applicant fails to disclose anywhere in the Application where the interim storage handling equipment is comprised in the small parts store.  In fact, Figure 1 discloses that the interim storage handling equipment (12) is actually disposed outside the small parts store (4). See Application at Fig. 1.  Moreover, the only mention of the interim storage handling equipment in the specification occurs when the Applicant describes how order containers are transported from the conveyor track to pick locations. See Application at paras. [0047] and [0050].  Construing the claim limitation in a manner so as to avoid a 35 U.S.C. §112(a) rejection, the claim language “comprised in the small parts store” was interpreted during examination as “comprised anywhere in the installation.”  In so doing, the claim limitation was given a meaning that corresponds with how the claimed invention is described in the specification.  Accordingly, for the aforementioned reasons, the Office finds that Hansl teaches the limitation in dispute. 
For the above reasons, it is believed that the §102(a)(1) rejection of claims 20-39 should be sustained.


Respectfully submitted,
/KYLE O LOGAN/Primary Examiner, Art Unit 3655                                                                                                                                   
May 20, 2022

Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652
                                                                                                                                                                                                        /Daniel DePumpo/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.